
	

113 HRES 259 IH: Recognizing the 100th anniversary of the founding of the Ghadar Party in the United States.
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 259
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Honda (for
			 himself and Mr. Bera of California)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the 100th anniversary of the
		  founding of the Ghadar Party in the United States.
	
	
		Whereas Indian nationals started coming to the United
			 States for higher education and economic opportunities in the beginning of the
			 20th century;
		Whereas there are an estimated 3,000,000 people of Indian
			 origin in the United States forming an integral part of the social fabric of
			 the Nation;
		Whereas Indian nationals were inspired by the success of
			 the American Revolution against Great Britain;
		Whereas in 1913, Indians nationals formed the Hindustani
			 Association of the Pacific Coast in Astoria, Oregon, popularly known as the
			 Ghadar Party with a major objective of liberating India from British
			 colonialism;
		Whereas the Ghadar Party established its headquarters in
			 San Francisco, California;
		Whereas the Ghadar Party launched a magazine titled
			 Ghadar to promote aims, objectives, and activities of the
			 organization and published over 5,000 copies weekly for circulation;
		Whereas thousands of Ghadar supporters living in the
			 United States and Canada returned to India and inspired their countrymen to
			 fight for their independence from Great Britain, which was achieved in
			 1947;
		Whereas hundreds of Ghadarites fought and died for the
			 freedom of their home country; and
		Whereas 2013 is the 100th anniversary of the formation of
			 this historic Ghadar Party that recognizes the universal right of sovereign
			 nations to independence and self-rule: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes the 100th anniversary of the founding of the Ghadar Party in the
			 United States.
		
